COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00310-CV


KENN GOLDBLATT                                                         APPELLANT

                                         V.

VIQUI LITMAN                                                            APPELLEE


                                      ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-270555-14

                                      ----------

             MEMORANDUM OPINION AND JUDGMENT1

                                      ----------

      Kenn Goldblatt filed a notice of appeal from the trial court’s verbal denial of

his motion to dismiss a partition suit currently pending in the trial court. On

October 1, 2015, this court informed appellant of its concern that it lacked

jurisdiction over this appeal because the trial court clerk had informed this court

that the trial judge has not signed an appealable order. Appellant responded that

      1
       See Tex. R. App. P. 47.4.
his notice of appeal was filed by mistake and asked that it be dismissed.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant shall pay all costs of the appeal, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 22, 2015




                                        2